NUMBER 13-21-00309-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                           IN RE CAMERON COUNTY


                      On Petition for Writ of Mandamus.


                                      ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      On October 19, 2021, this Court handed down its opinion in this case. See In re

Cameron County, No. 13-21-00309-CV, 2021 WL 4849528, at *1 (Tex. App.—Corpus

Christi–Edinburg Oct. 19, 2021, orig. proceeding) (mem. op.). Subsequently, after relator

Cameron County filed a motion for en banc reconsideration and request for stay, this

Court abated the proceeding to allow the parties to effectuate a settlement agreement.

The parties have now filed an “Agreed Motion to Dismiss En Banc Consideration and the

Appeal.” They allege that they have reached an amicable settlement of all pending claims
and request that we dismiss the motion for en banc reconsideration and “this appeal in

its entirety.”

        The Court having examined and fully considered the agreed motion, is of the

opinion that it should be granted in part and denied in part as stated herein. We reinstate

this original proceeding. We grant the agreed motion to dismiss, in part, and we dismiss

the pending motion for en banc reconsideration and request for stay. We deny the agreed

motion to dismiss, in part, as to the parties’ request that we dismiss “this appeal.” We

have already issued our memorandum opinion in this original proceeding, and our ruling

here does not affect that memorandum opinion. See TEX. R. APP. P. 42.1(c).



                                                                     PER CURIAM

Delivered and filed on the
20th day of December, 2021.




                                            2